As filed with the Securities and Exchange Commission on August 18, 2009 No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVIS BUDGET GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 06-0918165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 Sylvan Way, Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) AVIS BUDGET GROUP, INC. EMPLOYEE STOCK PURCHASE PLAN (Full title of the plan) David B. Wyshner Executive Vice President and Chief Financial Officer Avis Budget Group, Inc. 6 Sylvan Way
